Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The Response filed on January 31/February 1, 2022 is acknowledged. (Note in the USPTO system (DAV) used by the Examining Corps the Response is listed as having been filed on 02/01/22. Applicant filed a CERTIFICATE OF EFS-WEB TRANSMISSION UNDER 37 CFR § 1.8 together with the Response "certify[ing] that the [] Office Action Response (9 pages); and Payment by Credit Card are being transmitted to the United States Patent and Trademark Office via EFS-Web from the Pacific Time Zone on January 31, 2022." (Emphasis in original).)

Status of Claims
Claims 1, 2, 5, 6, 8-12 and 14-26 are pending. 
In the submission filed on 01/31/22-02/01/22, claims 1, 2, 5, 6, 8, 11, 12, 21, 24 and 25 were amended, claims 3, 4 and 7 were cancelled, and no claims were added (claim 13 was cancelled 
Claims 1, 2, 5, 6, 8-12, 14 and 21-26 are rejected.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 (as well as the items in the "Examiner's Comments" section of the previous Office Action) have largely not been addressed, despite Applicant's remarks at p. 9 of the Response ("Claim Amendments to Improve Style"). See hereinbelow as to the remaining and new rejections under 35 U.S.C. 112 (and Examiner's Comments). 

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101:
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that claim 1 doesn't fall under the groups of "certain methods of organizing human activity", specifically "fundamental economic practices or principles" and/or "commercial or legal interactions" because it is "directed to both managing stored data and performing agent risk analysis in a field with millions of money transfers." (Response, p. 8)

Applicant also argues claim 1 recites a practical application, citing the use of different databases, which is said to beneficially provide a separation of operations and components, and the "interaction between separate structures while processing and analyzing transaction data," which is said to improve performance and security. (Response, pp. 8-9)
Although claim 1 has been amended to recite additional computer elements, including saving data to two databases, all of the computer elements remain merely generic components or operations. When the claim is viewed as a whole, the combination is not found to contain anything beyond the individual elements thereof. The additional limitations added to claim 1 serve to narrow the abstract idea, not to provide a practical application. See October 2019 Update: Subject Matter Eligibility, p. 13. 

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102/103:
The 102 component of the alternative 102/103 rejection is withdrawn in light of the claim amendments. Applicant's arguments have been fully considered but are only partly 
The Examiner acknowledges that Enzaldo does not teach the entirety of amended claim 1. However, the Examiner does not necessarily agree with Applicant's arguments, as best understood, as to what part of claim 1 Enzaldo does not teach. 
The nub of Applicant's argument would appear to be the following: 
At least this limitation clearly distinguishes over Enzaldo's reliance on Z-scores, which are specific and unique calculations relative to the calculated mean. In the recited invention, unique calculations over a range of values of standard deviations are assigned the same primary parameter risk score. Enzaldo simply does not do this. In stead [sic], it sticks with the specifically calculated number (whether a Z-score or percentage). Enzaldo never performs such a transformation. Notably, this transformation has an important advantage of muting the effect of any one factor. (Response, p. 8; emphasis added)

In reply, the Examiner finds that Enzaldo teaches assigning the same primary parameter risk score over a range of values of standard deviations. See, e.g., 0109, where the range of more than one standard deviation away from the mean is assigned one risk score and the range of up to one standard deviation away from the mean is assigned another risk score. In view of this point, on the best understanding of Applicant's argument as set forth above, the Examiner disagrees with Applicant's argument.

for each primary risk parameter, the analysis tool generating a primary risk statistical distribution for the respective primary risk parameter values within each of the first group of agents and second group of agents, and identifying a statistical disposition of each primary risk parameter value of each agent within the respective primary risk statistical distribution, the statistical disposition indicating the number of standard deviations the primary risk parameter value is from the mean of the primary risk statistical distribution; 
the analysis tool assigning a first primary parameter risk score to each primary risk parameter having a primary risk parameter value that is within the first statistical range and assigning a second primary parameter risk score to each primary risk parameter having a primary risk parameter value that is within the second statistical range, the first and second primary parameter risk scores each being a numeral; (Response, pp. 8-9; emphasis is original)

When Applicant states "at least this limitation" (in the argument quoted above), it is not clear what Applicant is referring to -- e.g., whether to all, or only the underlined portion, or to another portion, of the above-quoted two paragraphs of claim 1. In addition and relatedly, the connection between the "at least this limitation" cited by Applicant and Applicant's argument (quoted above) is not clear. As just one example, it is not clear what (e.g., in, or related to, the above two paragraphs of claim 1) Applicant is referring to by the "transformation" (in the argument quoted above).


Examiner's Comments
Not Positively Recited
Claim 9 recites:
"wherein aggregating the primary parameter risk scores for each agent to define the agent risk score considers the weighting coefficient."
Claim 14 recites:
"wherein the grouping criterion considers each agent's geographic location, and agents located within a first geographic region are in the first group and agents located within a second geographic region are in the second group."
Claim 26 recites:
"wherein the report comprises … payors and/or remitters that have worked with the respective agent."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claim 1 recites:
"for each of a first plurality of the agents, … to calculate a plurality of primary risk parameter values for a selected analysis time period, …;" (step E)
"the analysis tool aggregating … to define an agent risk score for each agent;" (step I)
Claim 11 recites:
"extracting … to determine a secondary risk parameter result for each agent."
Claim 12 recites:
"for each agent … to determine whether the secondary risk parameter result meets the secondary risk criterion"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  

(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claim 12 recites:
"modifying the agent risk score if the secondary risk parameter result meets the secondary risk." The method of claim 12 does not require that the above-noted operation be performed.
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only 


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6, 8-12, 14 and 21-26 are rejected under 35 
In the instant case, claim 1 is directed to a method or system "for managing stored data and performing agent risk analysis for a money transfer organization in which a plurality of agents collectively facilitate millions of money transfers from remitters to beneficiaries."
Claim 1 is directed to the abstract idea of "identifying high risk agents of a money transfer organization, using statistical analysis of risk factors," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "processing millions of money transfers in which each of the plurality of agents interacts with a plurality of remitters and/or a plurality of beneficiaries, processing comprising … receiving information from a plurality of remote agent systems associated with the plurality of agents; storing a transaction data concerning each of the money transfers in a transactions … , the transaction data comprising the information received by the money transfer system from at least one of the plurality of remote agent systems; performing an outlier agent identification analysis, comprising: … receiving a risk 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "a money transfer system," "remote agent systems," a "transactions database," an "analysis database," an "analysis tool" and an "organization system" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of identifying high risk agents of a money transfer organization, using statistical analysis of risk factors, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent 
Hence, claim 1 is not patent eligible.
Dependent claims 2, 5, 6, 8-12, 14 and 21-26 describe additional operations (claims 2, 5, 6, 8-12, 24, 25) and/or further detail of the data or abstract elements (claims 5, 14, 21-26) of the abstract idea of claim 1. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions 

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 5, 6, 8-12, 14 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 

Not in the Specification
Claim 1 recites "the analysis tool aggregating … saving the agent risk scores to the analysis database" (step I). In the originally filed specification, paragraph 0057 discusses saving transaction data to the analysis database, and paragraph 0124 discusses saving risk level assignments in the system database. However, the specification does not appear to teach saving agent risk scores to the analysis database. Accordingly, no support is found for the underlined language. 
Claim 1 recites "the analysis tool receiving a risk score threshold value from the organization system, …" (step K-1). The originally filed specification (description of Fig. 13) discusses a user using sliders to define or set risk ranges and thresholds (e.g., for high, medium and low risk), not receiving a risk score threshold value from the organization system (the 
Claim 1 recites "for each agent alert, the analysis tool receiving user observations about the respective outlier agent from the organization system" (step N). The originally filed specification (0009, 0015, 0017) discusses recording and saving observations from a human analyst or user, not receiving user observations from the organization system (the organization system is described in 0044). Accordingly, no support is found for the underlined language.
Claims 2, 5, 6, 8-12, 14 and 21-26 are rejected by virtue of their dependency from a rejected base claim.

Lack of Algorithm
Claim 14 recites:
"wherein the grouping criterion considers each agent's geographic location," but the specification does not provide details on what this action ("considers") comprises or how it is performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8-12, 14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites "processing comprising a money transfer system receiving …"; "an analysis tool performing …"; "the analysis tool receiving …"; "the analysis tool extracting …"; "the analysis tool applying …"; "the analysis tool generating …"; "the analysis tool assigning  …"; "the analysis tool aggregating …"; "the analysis tool generating …"; "the analysis tool receiving …"; "the analysis tool identifying …"; "the analysis tool identifying …"; "the money transfer system accessing …"; "the analysis tool receiving …." Similarly, claim 2 recites "The method of Claim 1 additionally comprising user input …." Similarly, claim 5 recites "The method of Claim 2 further comprising the risk parameter input … and the analysis tool assigning …." Similarly, claim 6 recites "The method of Claim 5 additionally comprising a user input …, and the agent analysis interface selecting …." These recitations as drafted amount on their face to apparatus limitations, not method limitations, while the claims are method claims. Such references to multiple statutory categories within a single claim make the claim appear to be of multiple statutory categories. See MPEP 2173.05(p). The claims should be amended in order to render the limitations in question unequivocally method steps and hence avoid such claims of multiple statutory categories and potential confusion.
Claim 6 recites "… the agent analysis interface selecting each of the plurality of primary risk parameters from a list of potential primary risk parameters." It is not understood how an interface can select parameters from a list. Per the originally filed disclosure (claim 6), a user selects the parameters from the list. Accordingly, the recitation appears to conflict with the originally filed disclosure. Thus, the metes and bounds of the claim are not clear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2, 5, 6, 8-12, 14 and 21-26 are (also) rejected by virtue of their dependency from a rejected base or intervening claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8-12, 14, 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Enzaldo et al. (U.S. Patent Application Publication Number 2013/0132275 A1), in view of Leibon et al. (U.S. Patent Application Publication Number 2012/0101828 A1), hereafter Leibon.

Regarding Claim 1 
Enzaldo teaches:
(step A) processing millions of money transfers in which each of the plurality of agents interacts with a plurality of remitters and/or a plurality of beneficiaries, processing comprising a money transfer system receiving information from a plurality of remote agent systems associated with the plurality of agents; (0004, 0008, 0028, 0035-0036, 0044, 0049, 0068, Fig. 4, 410, Fig. 5, 510, 512, 514, Fig. 7, 710, Fig. 8, 810)
(step B) storing a transaction data concerning each of the money transfers in a transactions database (e.g., transaction database 114), the transaction data comprising the information received by the money transfer system from at least one of the plurality of remote agent systems; (0010, 0031, 0043-0045, 0049, 0092-0093)
(step C) an analysis tool (Figs. 1 and 3, 180, 184, 190) performing an outlier agent identification analysis, comprising: (Step C comprises the following steps D-L and accordingly is taught by the prior art that teaches the following steps D-L)
(step D) the analysis tool receiving a risk parameter input (0094 "The operator of the risk modeling system can choose categories [risk factors -- risk parameters]"; 0088, Fig. 10, 0107 "list of … risk factors that could be used in developing … risk model for agents"; 0114 "The … risks [risk factors -- risk parameters] could be identified by the experiences of the money transfer system operator, by analysis of generally understood risks …, and by law enforcement agencies") from an organization system, the risk parameter input identifying a plurality primary risk parameters, and for each of the plurality of primary risk parameters identifying a first statistical range extending from a statistical mean to a first threshold number of standard deviations from the statistical mean (0109 "low risk agents," i.e., "[having risk scores not] more than [i.e., having risk scores up to] one standard deviation away from the mean or average") and a second statistical range extending from the first threshold number of standard deviations from the statistical mean to a second threshold … of standard deviations from the statistical mean (0109 "higher risk agents … more than one standard deviation away from the mean or average)"); (0094, 0114, 0088, 0098; 0030, 0082-0089, 0109-0111)
(step E) for each of a first plurality of the agents, the analysis tool extracting data from the transactions database and saving (0043-0046, 0049, 0058, 0010) the extracted data to an analysis database, and the analysis tool using the extracted data saved on the analysis database to calculate a plurality of primary risk parameter values for a selected analysis time period, each primary risk parameter value corresponding to a respective one of the primary risk parameters; 
(step F) the analysis tool applying a grouping criterion to each of the first plurality of the agents and, based on the grouping criterion, identifying a first group of agents and a second group of agents; (0094; 0095; 0032) 
(step G) for each primary risk parameter, the analysis tool generating a primary risk statistical distribution for the respective primary risk parameter values within each of the first group of agents and second group of agents, and identifying a statistical disposition of each primary risk parameter value of each agent within the respective primary risk statistical distribution, the statistical disposition indicating the number of standard deviations the primary risk parameter value is from the mean of the primary risk statistical distribution; (Fig. 8, step 814, 0030, 0082-0089)
(step H) the analysis tool assigning a first primary parameter risk score to each primary risk parameter having a primary risk parameter value that is within the first statistical range and assigning a second primary parameter risk score to each primary risk parameter having a primary risk parameter value that is within the second statistical range, the first and second primary parameter risk scores each being a numeral; (Fig. 8, step 814, 0030, 0082-0089, 0109-0111, 0077, 0116)
(step I) the analysis tool aggregating the primary parameter risk scores for each agent to define an agent risk score for each agent and saving (e.g., 0095, Fig. 7, 716 "The trends and risk scores within the risk model are captured an[d] analyzed, step 716" (emphasis added); 0108-0112, tracking agents based on their risk scores, including monitoring agents for change in their risk scores, (and analyzing risk scores, 0095) indicates that the risk scores are saved in order to perform the tracking/ monitoring (and analysis); 0043-0046, 0049, 0010) the agent risk scores to the analysis database; (Fig. 6, step 614, Fig. 8, step 820, Fig. 9a-9b (Composite Score), 0030, 0082-0089, 0090, 0108-0112, 0095, 0043-0046, 0049, 0010)
(step J) the analysis tool generating an agent risk score statistical distribution of agent risk scores within the same group of agents, and identifying a risk score statistical disposition of the agent risk score of each agent within the agent risk score statistical distribution, the risk score statistical distribution indicating a number of standard deviations the agent risk score is from a mean of the agent risk score statistical distribution; (Fig. 8, step 824, 0109; see also 0030, 0082-0090, 0110-0111)
(step K-1) the analysis tool receiving (0032-0033 "a rules engine may be initially developed with assumptions (perhaps based on government requirements or the experience of the operator) as to certain transaction characteristics and the inherent risk associated with those characteristics"), a risk score threshold value from the organization system, the risk score threshold indicating a number of standard deviations from a statistical mean; (0032-0033, 0109, 0085-0087)
(step K-2) the analysis tool identifying outlier agent risk scores as agent risk scores having risk score statistical dispositions greater than the risk score threshold value; and (Fig. 8, step 830, 0109, 0085-0087)
(step L) the analysis tool identifying each agent having an outlier agent risk score as an outlier agent and generating an agent alert for each outlier agent; (Fig. 7, steps 714, 716, 722, 724, 726, 0095-0096, 0100, 0116; see also Fig. 8, step 830, 0109, 0085-0087)
(step M) for each agent alert the money transfer system accessing linking data from the transaction database concerning the respective outlier agent, extracting the linking data (e.g., 0096 "audit of an agent[']s records"; 0100 "[SAR] generated based on information from agents or system operator"; 0110 "government ID [entered by agent]") and saving the extracted linking data on the analysis database; (Fig. 7, steps 724, 726, 0096, 0100, 0110; 0043-0046, 0049, 0058, 0010; 0116)
(step N) for each agent alert, the analysis tool receiving user observations about the respective outlier agent from the organization system; and (Fig. 7, steps 724, 726, 0096, 0100, 0102, 0109-0110, 0113)
(step O) saving the linking data concerning each agent alert and user observations received in each agent alert to the analysis tool. (Fig. 7, steps 724, 726, 0096, 0100, 0102, 0109-0110, 0113; 0043-0046, 0049, 0058, 0010; 0116)
While Enzaldo teaches a second range (threshold) of distance from the mean in terms of standard deviations and starting from a given number of standard deviations, Enzaldo does not explicitly state that the end of this second range is a specific number of standard deviations. However, Leibon teaches: 
(step D) … identifying a first statistical range extending from a statistical mean to a first threshold number of standard deviations from the statistical mean and a second statistical range extending from the first threshold number of standard deviations from the statistical mean to a second threshold number of standard deviations from the statistical mean …;  (Fig. 9, 0123-0124)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Enzaldo's system and methods of risk assessment for money transfer transactions, by incorporating therein these teachings of Leibon regarding multiple ranges (with their start and end points) defined in terms of standard 
Regarding Claim 2
Enzaldo in view of Leiben teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches: 
user input (0032-0033 "a rules engine may be initially developed with assumptions (perhaps based on government requirements or the experience of the operator) as to certain transaction characteristics and the inherent risk associated with those characteristics") defining the risk score threshold value being received by an agent analysis interface (0051 input device 220) of the organization system. (0051; 0032-0033, 0109, 0085-0087)
Note although Enzaldo 0032-0033 does not explicitly mention each and every rule/setting, it would be obvious to combine this embodiment teaching operator input for rules/settings with other embodiments teaching other determined rules/settings pertaining to risk assessment (including risk score threshold values), because (1) Enzaldo teaches that the operator selects/determines many other such rules/settings, e.g., 0061 (lists for list processing engine), 0063 (business logic rules), 0094 (categories (risk factors)), 0090 (weights), 0108 (weights),  0114 (risk factors); (2) the risk score threshold values need to be determined by a human operator (the computer system cannot determine them without any human input); (3) Enzaldo explicitly and forcefully teaches freely combining all different 

Regarding Claim 5
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Leiben further teaches:
the risk parameter input identifying a third statistical range being all values greater than the second threshold, and the analysis tool assigning a third primary parameter risk score to each primary risk parameter value that is within the third range. (Fig. 9, 0123-0124)

Regarding Claim 6 
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claims 2 and 5 as set forth above. Enzaldo further teaches:
a user input (0032-0033 "a rules engine may be initially developed with assumptions (perhaps based on government requirements or the experience of the operator) as to certain transaction characteristics and the inherent risk associated with those characteristics") setting the first, second, and … statistical range being received by the agent analysis interface of the organization system, and the agent analysis interface (0051 input device 220) selecting each of the plurality of primary risk parameters from a list of potential primary risk parameters (0094 "The operator of the risk modeling system can choose categories [risk factors -- risk parameters]"; 0088, Fig. 10, 0107 "list of … risk factors that could be used in developing … risk model for agents"; 0114 "The … risks [risk factors -- risk parameters] could be identified by the experiences of the money transfer system operator, by analysis of generally understood risks …, and by law enforcement agencies"). 
Note although Enzaldo 0032-0033 does not explicitly mention each and every rule/setting, it would be obvious to combine this embodiment teaching operator input for rules/settings with other embodiments teaching other determined rules/settings pertaining to risk assessment (including the identification of risk ranges, e.g., ranges of different levels of risk, based on number of standard deviations from the mean), because (1) Enzaldo teaches that operator selects/determines many other such rules/settings, see 0061 (lists for list processing engine), 0063 (business logic rules), 0094 (categories (risk factors)), 0090 (weights), 0108 (weights),  0114 (risk factors), (2) the risk ranges need to be determined by a human operator (the computer system cannot determine them without any human input), (3) Enzaldo explicitly 
Leibon further teaches: 
… third … () (Fig. 9, 0123-0124)

Regarding Claim 8
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claims 2, 5 and 6 as set forth above. Enzaldo further teaches:
setting the … statistical range so that about 5% of the primary risk parameter values within an agent group corresponding to the first one of the primary risk parameters are assigned the … risk score. (0109, 0111)
Leibon further teaches: 
… third … third … (Fig. 9, 0123-0124)

Regarding Claim 9
Enzaldo in view of Leiben teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches:
applying a weighting coefficient to each of the plurality of primary risk parameters, and wherein aggregating the primary parameter risk scores for each agent to define the agent risk score considers the weighting coefficient. (Fig. 8, 820, 0090, 0108)

Regarding Claim 10
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claims 2, 5, 6 and 8 as set forth above. Enzaldo further teaches:
assigning the weighting coefficient to each of the plurality of primary risk parameters via the agent analysis interface. (Fig. 8, 820, 0090, 0108; 0051)

Regarding Claim 11
Enzaldo in view of Leiben teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches:
extracting secondary data from the transactions database for the selected analysis time period and saving (0043-0046, 0049, 0058, 0010) the extracted secondary data to the analysis database, the analysis tool analyzing the extracted secondary data to determine a secondary risk parameter result for each agent. (Fig. 8, 822, 0090, 0108 multiplier is secondary risk parameter; 0112 alternatively, suddenness of increase in risk (indicated as but one example of a variety of other rules and processing logic that could be employed) is secondary risk parameter; 0033, 0114 alternatively, residual risk is secondary risk parameter; 0043-0046, 0049, 0058, 0010)

Regarding Claim 12
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claim 11 as set forth above. Enzaldo further teaches:
for each agent comparing the secondary risk parameter result to a secondary risk criterion saved on the analysis database to determine whether the secondary risk parameter result meets the secondary risk criterion, and modifying the agent risk score if the secondary risk parameter result meets the secondary risk criterion. (Fig. 8, 822, 0090, 0108; 0112; 0033, 0114; 0043-0046, 0049, 0058, 0010)

Regarding Claim 14
Enzaldo in view of Leiben teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches:
wherein the grouping criterion considers each agent's geographic location, and agents located within a first geographic region are in the first group and agents located within a second geographic region are in the second group. (0094; 0095; 0032)

Regarding Claim 21
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claims 2, 5 and 6 as set forth above. Leibon further teaches: 
wherein the third primary parameter risk score corresponds to a high risk, the second primary parameter risk score corresponds to a medium risk, and the first primary parameter risk score corresponds to a low risk. (Fig. 9, 0123-0124)

Regarding Claim 22
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claims 2, 5, 6 and 21 as set forth above. Enzaldo further teaches:
wherein the first and second primary parameter risk scores are both positive. (0077, 0089)

Regarding Claim 23
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claims 2, 5, 6 and 21 as set forth above. Enzaldo further teaches:
wherein the first, second and third primary parameter risk scores are all positive. (0077, 0089)


Regarding Claim 25
Enzaldo in view of Leiben teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches:
for each agent alert automatically generating a report, and wherein the report includes the primary parameter risk score assigned to the respective agent for each respective primary risk parameter and the linking data. (Figs. 9a and 9b, 0097 "The process seen in FIG. 8 results [automatically] in exemplary data shown in FIGS. 9a and 9b."; Fig. 7, steps 724, 726, 0096, 0100, 0102) 

Regarding Claim 26
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claim 25 as set forth above. Enzaldo further teaches:
wherein the report comprises a statistical analysis of transaction data concerning payors and/or remitters that have worked with the respective agent. (Figs. 9a and 9b, 0097 "The process seen in FIG. 8 results in exemplary data shown in FIGS. 9a and 9b."; Fig. 7, steps 724, 726, 0096, 0100, 0102)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Enzaldo et al. (U.S. Patent Application Publication Number 2013/0132275 A1), hereafter Enzaldo, in view .

Regarding Claim 24
Enzaldo in view of Leiben teaches the limitations of base claim 1 and intervening claims 2, 5, 6, 21 and 23 as set forth above.
Enzaldo further teaches:
applying a weighting coefficient to each of the plurality of primary risk parameters, … (Fig. 8, 820, 0090, 0108)
Enzaldo does not explicitly disclose but, in analogous art, Chen teaches:
… and wherein the weighting coefficients add up to 1 so that the agent risk score for each agent lies between or includes the first and third primary parameter risk scores. (0048-0051, Tables 5A, 5B, 5C, 6)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Enzaldo's system and methods of risk assessment for money transfer transactions, by incorporating therein these teachings of Chen regarding weighting coefficients adding up to 1, because this is a known way to normalize data, which provides more transparent and readily comprehensible .

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Rao (see, e.g., 0057) teaches, inter alia, three ranges defined in terms of standard deviations, and Abbott (see, e.g., 0081) and Zhou (see, e.g., 0030-0031, 0036) teach, inter alia, that a user sets the number of standard deviations/ threshold amount.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692


/ERIC T WONG/Primary Examiner, Art Unit 3692